          Case 19-00751            Doc 10       Filed 08/02/19 Entered 08/03/19 00:01:10                         Desc Imaged
                                                Certificate of Notice Page 1 of 2
                                               United States Bankruptcy Court
                                                 Northern District of Iowa
In re:                                                                                                     Case No. 19-00751-TJC
Jeffrey J Sweet                                                                                            Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0862-2                  User: admin                        Page 1 of 1                          Date Rcvd: Jul 31, 2019
                                      Form ID: 2040                      Total Noticed: 13


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Aug 02, 2019.
db             +Jeffrey J Sweet,    3130 Westmore Dr,    Dubuque, IA 52001-1564
2243093        +Equifax,    Attn: Bankruptcy Dept.,    P.O. Box 740241,   Atlanta, GA 30374-0241
2243094        +Experian,    Attn: Bankruptcy Dept.,    P.O. Box 2002,   Allen, TX 75013-2002
2243096         Transunion,    Attn: Bankruptcy Dept.,    P.O. Box 1000,   Crum Lynne, PA 19022

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
tr             +EDI: QSLSCHNITTJER.COM Aug 01 2019 03:03:00      Sheryl Schnittjer,    24695 207th Ave.,
                 Delhi, IA 52223-8414
cr             +EDI: PRA.COM Aug 01 2019 03:03:00     PRA Receivables Management, LLC,     PO Box 41021,
                 Norfolk, VA 23541-1021
2243088        +E-mail/Text: bk@blittandgaines.com Jul 31 2019 22:59:50      Blitt and Gaines, P.C.,
                 661 Glenn Ave.,   Wheeling, IL 60090-6017
2243089        +EDI: CAPITALONE.COM Aug 01 2019 03:03:00      Capital One Bank USA,    10700 Capital One Way,
                 Richmond, VA 23060-9243
2243090        +E-mail/Text: bankruptcy@cavps.com Jul 31 2019 23:00:02      Cavalry Portfolio Services, LLC,
                 500 Summit Lake Drive,   Suite 400,    Valhalla, NY 10595-2322
2243091        +E-mail/Text: kthompson@crownasset.com Jul 31 2019 22:59:57      Crown Asset Management,
                 3100 Breckinridge Blvd,   #725,   Duluth, GA 30096-7605
2243092        +E-mail/Text: agleason@dupaco.com Jul 31 2019 22:59:54      Dupaco CCU,    Attn: Bankruptcy Dept.,
                 PO Box 179,   Dubuque, IA 52004-0179
2243095        +EDI: RMSC.COM Aug 01 2019 03:03:00      SYNCB/TJX Co,   PO Box 965015,    Orlando, FL 32896-5015
2243164        +EDI: RMSC.COM Aug 01 2019 03:03:00      Synchrony Bank,   c/o PRA Receivables Management, LLC,
                 PO Box 41021,   Norfolk, VA 23541-1021
                                                                                              TOTAL: 9

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Aug 02, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on July 31, 2019 at the address(es) listed below:
              Dustin Abraham Baker    on behalf of Debtor Jeffrey J Sweet dustin@henkelsbaker.com,
               dustin@henkelsbaker.com;hillary@henkelsbaker.com;margaret@henkelsbaker.com;office@henkelsbaker.co
               m;bakerdr45649@notify.bestcase.com
              Sheryl Schnittjer     delhisls926@gmail.com, sschnittjer@ecf.axosfs.com
              United States Trustee    USTPRegion12.CR.ECF@usdoj.gov
                                                                                             TOTAL: 3
    Case 19-00751          Doc 10      Filed 08/02/19 Entered 08/03/19 00:01:10                    Desc Imaged
                                       Certificate of Notice Page 2 of 2
Form ntcfclms


                         UNITED STATES BANKRUPTCY COURT
                                 Northern District of Iowa
In Re:                                                      Chapter: 7
                                                            Case No.: 19−00751
                                                            Office Code: 2
Jeffrey J Sweet
dba JSPAINTING



 Debtor(s)

                                 NOTICE OF POSSIBLE DIVIDEND AND
                           NOTICE OF DEADLINE FOR FILING TIMELY CLAIMS


TO ALL CREDITORS AND PARTIES IN INTEREST:

Notice was previously given that it appeared that there were no assets in the bankruptcy estate from which a dividend
could be paid to unsecured creditors. Creditors were advised at that time that it was unnecessary to file proofs of
claim.

It now appears that there may be assets in excess of the costs of administration and that payment of a dividend is
possible.

In order to receive a dividend, a creditor must file a proof of claim. A Proof of Claim form ("Official Form 410") can
be obtained at the United States Courts Web site:

                      http://www.uscourts.gov/FormsAndFees/Forms/BankruptcyForms.aspx.

Dividends might not be paid on tardily filed claims, or tardily filed claims might receive a lesser dividend than a
timely filed claim.

If you want to file a TIMELY claim against the estate, you must file your proof of claim with the Clerk of Court at
the address appearing below


                                             ON OR BEFORE 10/31/19


If you have already filed a proof of claim, there is no need to file again unless you wish to amend your claim.



Dated: 7/31/19

                                                            MEGAN R. WEISS
                                                            Acting Clerk, U.S. Bankruptcy Court
                                                            111 Seventh Avenue SE #15
                                                            Cedar Rapids, IA 52401−2101
